Order entered April 21, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01321-CR
                               No. 05-19-01563-CR

                        DONNIE RAY JONES, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the 292nd Judicial District Court
                              Dallas County, Texas
                Trial Court Cause Nos. F17-71725-V & F17-57638-V

                                     ORDER

      We REINSTATE these appeals.

      We abated for a hearing on why appellant’s brief had not been filed. On

April 16, 2020, appellant filed his brief and a motion for extension of time. In the

interest of expediting these appeals and because the trial court has not held a

hearing, we VACATE that portion of our March 3, 2020 order requiring a hearing

and findings.
      We GRANT appellant’s motion and ORDER the brief filed as of the date of

this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; to Jeff P.

Buchwald; and to the Dallas County District Attorney’s Office.



                                           /s/    LANA MYERS
                                                  JUSTICE